Case 9:17-cv-80955-DMM Document 122 Entered on FLSD Docket 11/02/2018 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 9:17-cv-80955-DMM

   TIMOTHY C. DILLON,

                  Plaintiff,

   v.

   PALM BEACH COUNTY SHERIFF’S
   OFFICE (Ric Bradshaw, in his official
   Capacity as Sheriff of Palm Beach County,
   Florida); ELTON BUTLER, Individually;
   LAVONTE CHASTINE, Individually;
   WILLIAM WHEELER, Individually;
   GEORGE MCMAHON, Individually;
   SAMUEL BLANCO, Individually,

                  Defendants.
                                            /

                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff, TIMOTHY C. DILLON and his

   undersigned counsel hereby give notice that the above captioned action is voluntarily dismissed,

   with prejudice against Defendants PALM BEACH COUNTY SHERIFF’S OFFICE (Ric

   Bradshaw, in his official Capacity as Sheriff of Palm Beach County, Florida); ELTON BUTLER,

   Individually; LAVONTE CHASTINE, Individually; WILLIAM WHEELER, Individually;

   GEORGE MCMAHON, Individually; and SAMUEL BLANCO, Individually, with each party to

   bear their own attorney’s fees and costs.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 2, 2018, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record in this case, either via transmission of Notices of
Case 9:17-cv-80955-DMM Document 122 Entered on FLSD Docket 11/02/2018 Page 2 of 4



   Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

   parties who are not authorized to receive electronically Notices of Electronic Filing.

    By: /s/ Gregory S. Sconzo                        By: /s/ Greg Rosenfeld
    Gregory S. Sconzo, Esq.                          GREG ROSENFELD, ESQ.
    Florida Bar No.: 0105553                         Florida Bar No.: 0092006
    The Law Office of Gregory S. Sconzo, P.A.        LAW OFFICES OF GREG ROSENFELD, P.A.
    5080 PGA Boulevard, Suite 213                    515 N. Flagler Drive, Suite P-300
    Palm Beach Gardens, FL 33418                     West Palm Beach, FL 33401
    Telephone: (561) 729-0940                        (561) 409-5804
    Facsimile: (561) 491-9459                        greg@rosenfeldlegal.com
    Service Email: sconzolaw@gmail.com               Co-Counsel for Plaintiff
    Email: greg@sconzolawoffice.com
    Co-Counsel for Plaintiff
Case 9:17-cv-80955-DMM Document 122 Entered on FLSD Docket 11/02/2018 Page 3 of 4



                                         SERVICE LIST

           TIMOTHY C. DILLON V. PALM BEACH COUNTY SHERIFF’S OFFICE et al.
                          Case No. CASE NO. 9:17-cv-80955-JMM
                   United States District Court, Southern District of Florida

   Greg Rosenfeld, Esq.
   LAW OFFICES OF GREG ROSENFELD, P.A.
   515 N. Flagler Drive, Suite P-300
   West Palm Beach, FL 33401
   Tel: (561) 409-5804
   Fax: (561) 408-0760
   E-mail: greg@rosenfeldlegal.com
   Via Notices of Electronic Filing Generated by CM/ECF
   Co-Counsel for Timothy C. Dillon

   Gregory S. Sconzo, Esq.
   The Law Office of Gregory S. Sconzo, P.A.
   5080 PGA Boulevard, Suite 213
   Palm Beach Gardens, FL 33418
   Telephone: (561) 729-0940
   Facsimile: (561) 491-9459
   Service Email: sconzolaw@gmail.com
   Email: greg@sconzolawoffice.com
   Via Notices of Electronic Filing Generated by CM/ECF
   Co-Counsel for Timothy C. Dillon

   Gary K. Oldehoff, Esq.
   Lewis Stroud & Deutsch, P.L.
   1875 NW Corporate Boulevard, Suite 100
   Boca Raton, FL 33431
   Tel: (561) 288-5441
   Fax: (561) 288-5439
   E-mail: goldehoff@lsdlaw.net
   Via Notices of Electronic Filing Generated by CM/ECF
   Counsel for Palm Beach County Sheriff’s Office; Lavonte Chastine (Individually); William
   Wheeler (Individually); George McMahon (Individually); Samuel Blanco (Individually)

   Eric J. Netcher, Esq.
   Dean, Ringers, Morgan & Lawton, P.A.
   P.O. Box 2928
   Orlando, FL 32802
   Tel: (407) 422-4310
   Fax: (407) 648-0233
   E-mail: enetcher@drml-law.com
   Via Notices of Electronic Filing Generated by CM/ECF
   Counsel for Elton Butler (Individually)
Case 9:17-cv-80955-DMM Document 122 Entered on FLSD Docket 11/02/2018 Page 4 of 4



                                    SERVICE LIST (Cont.)

   S. Renee Stephens Lundy, Esq.
   Dean, Ringers, Morgan & Lawton, P.A.
   201 E. Pine Street, Suite 1200
   Orlando, FL 32801
   Tel: (407) 422-4310
   Fax: (407) 648-0233
   E-mail: rlundy@drml-law.com
   Via Notices of Electronic Filing Generated by CM/ECF
   Counsel for Elton Butler (Individually)
